EXHIBIT EDCI Holdings, Inc. Announces 3Q2009 and YTD 3Q2009 Results NEW YORK – October 30, 2009 – EDCI Holdings, Inc. (NASDAQ: EDCI) (“EDCI”), the holding company for Entertainment Distribution Company, Inc., the majority shareholder of Entertainment Distribution Company, LLC (“EDC”), a European provider of supply chain services to the optical disc market, today reported 3Q2009 and YTD 3Q2009 financial results. 3Q2009 and YTD 3Q2009 Highlights ● EDCI Board of Directors Has Recommended a Plan of Dissolution:Special shareholder meeting to be held in the beginning of January 2010. ● EDCI Cash and Cash Equivalents: $50.9 million or $7.62/share outstanding at 09/30/2009. This compares to $51.4 million or $7.66/share outstanding at 06/30/2009. ● EDCI Cash Burn Rate: At current run rates, due to aggressive cost cutting, EDCI targets the annual 2009 cash burn rate at $2.5 million, or $0.37/share outstanding at 09/30/2009. ● EDC International 3Q2009 Revenue Down (27%) Y/Y: 17% Y/Y Disc volume decline and deteriorating pricing drove 3Q2009 revenue decline of (27%)Y/Y to $42.8 million. YTD 3Q2009 revenue down (30%) Y/Y to $121.4 million. ● EDCI 3Q2own (76%):3Q2009 EBITDA was $1.1 million compared to $4.6 million in 3Q2008.Although revenues declined $15.4 million for the quarter, EBITDA only declined $3.5 million due to continuing cost saving efforts by the Company. ● EDCI YTD 3Q2own (149%):YTD 3Q2009 EBITDA of ($5.2) million includes $7.2 million of severance costs for UK facility closure.Had this charge not been incurred, EBITDA would have been $1.9 million. “The mid-teen Disc volume decline that EDC’s operations experienced in the 1H2009 continued in the 3Q2009 and further highlighted the difficult environment under which EDC’s Disc manufacturing and distribution business is operating,” said Clarke H. Bailey, Chief Executive Officer.“Negative operating leverage from rapid Disc volume declines continues to hamper EDC’s high fixed cost, moderate gross margin businesses. As Disc volume declines remain largely out of EDC’s control, management’s focus remains on controlling costs and right-sizing our operations to ensure we are maximizing cash flows.” 3Q2009 and YTD 3Q2009
